Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 5, 2015

                                       No. 04-14-00551-CV

                                           Pablo SOLIZ,
                                             Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 79th Judicial District Court, Brooks County, Texas
                                Trial Court No. 14-02-16542-CV
                            David Wellington Chew, Judge Presiding

                                          ORDER
Sitting:       Sandee Bryan Marion, Chief Justice
               Karen Angelini, Justice
               Marialyn Barnard, Justice

        On December 29, 2014, appellant’s attorney, Mr. Rick Soliz, filed an appellate brief that
does not comply with the Texas Rules of Appellate Procedure because it does not provide
appropriate citations to the clerk’s record. See TEX. R. APP. P. 38.1(d), (g), (i). An appellant’s
brief must “contain a clear and concise argument for the contentions made, with appropriate
citations to authorities and to the record.” TEX. R. APP. P. 38.1(i).

        Substantial compliance with Rule 38 is sufficient. TEX. R. APP. P. 38.9. However, if Rule
38 has been flagrantly violated, this court may require a brief to be amended, supplemented, or
redrawn. TEX. R. APP. P. 38.9(a). Because appellant’s brief does not comply with Rule 38.1,
Mr. Rick Soliz is hereby ORDERED to file an amended brief that complies with these rules no
later than January 19, 2015. If another noncomplying brief is filed, the court may strike the
brief, prohibit appellant from filing another, and proceed as if appellant had failed to file a brief.
Id. If appellant fails to timely file an amended brief that complies with Rule 38.1, this court may
dismiss the appeal for want of prosecution. TEX. R. APP. P. 38.8(a)(1).


                                                      _________________________________
                                                      Sandee Bryan Marion, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of January, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court